DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOO (US 2004/0239629).
Regarding claim 1, KOO discloses a mouse device (abstract) comprising: a housing 20 including an outer accommodating slot (Figure 1, 2; accommodating slot formed for wheel exterior and associated mounting to housing); and a wheel module detachably disposed in the outer accommodating slot, (Figure 6, 9) wherein the wheel module includes: a mounting base 56 having two opposite side walls and being located at a bottom of the outer accommodating slot (Figure 2-5, 9); and a wheel 14 having two opposite pivots 22, wherein the two pivots are connected to the two side walls of the mounting base respectively (Figure 3-7; paragraph 9, 24-26).
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KOO further discloses wherein the housing includes a first fixing structure 72 disposed in the outer accommodating slot, and the wheel module includes a second fixing structure 68 disposed at the mounting base, when the wheel module is disposed in the outer accommodating slot, the first fixing structure and the second fixing structure are connected to each other to fix the wheel module in the outer accommodating slot (paragraph 29).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KOO further discloses wherein the wheel module further includes a spring plate disposed on the inner side of the side wall of the mounting base, and the wheel has a plurality of protrusions located on one side of the wheel, when the wheel rotates inside the mounting base, the plurality of protrusions is respectively in contact with the spring plate (Figure 9-11; paragraph 4, 6, paragraph 27-29). 
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KOO further discloses wherein the wheel module further includes an outer ring sleeved on the outside of the wheel (Figure 3,4; ribbed surface inside or outside surface of wheel 14). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOO (US 2004/0239629) in view of CHENG (US 2005/0146500).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KOO further discloses a circuit board disposed in the housing (44 – Figure 7).  However, KOO does not expressly disclose a middle button control board disposed at the outer accommodating slot, and the middle button control board having one end extending into the housing to be electrically connected to the circuit board.  In a similar field of endeavor, CHENG discloses a circuit board 42B disposed in the housing (Figure 3); and a middle button control board 42A disposed at the outer accommodating slot, and the middle button control board having one end extending into the housing to be electrically connected to the circuit board (Figure 3, 5, 11; paragraph 27).  Therefore it would have been obvious to a person of ordinary skill in the art to modify KOO to include the teachings of CHENG, since such a modification would allow circuitry to be readily connected or disconnected during an assembly process.  Furthermore, as both inventions are analogous, such a modification would provide additional mouse wheel implementations based on those described in CHENG.
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KOO and CHENG further discloses the first fixing structure is disposed between the middle button control board and the bottom of the outer accommodating slot (CHENG - Figure 3, 5, 11; paragraph 27).  However, the combination of CHENG and KOO does not expressly disclose wherein the first fixing structure and the second fixing structure are each a magnet.  The Examiner takes Official Notice that the use of magnets as fixing elements is well known and conventional in the art and therefore would be a design choice to implement for the fixing structures disclosed by KOO and CHENG.
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KOO and CHENG further discloses wherein the first fixing structure and the second fixing structure are each an engaging structure, the second fixing structure is on at least one of the two side walls of the mounting base, and the first fixing structure extends upward from the middle button control board (CHENG – Figure 3, 11).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  KOO further discloses wherein the middle button control board has a first positioning portion, the mounting base has a second positioning portion, and when the wheel module is disposed at the outer accommodating slot, the first positioning portion and second positioning portion correspond with each other (CHENG – Figure 3, 11).
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, KOO does not expressly disclose wherein the wheel module further includes an outer ring sleeved on the outside of the wheel.  In a similar field of endeavor, CHENG discloses wherein the wheel module further includes an outer ring sleeved on the outside of the wheel (Figure 3).  Therefore it would have been obvious to a person of ordinary skill in the art to modify KOO to include the teachings of CHENG, since the use of a sleeved wheel is well known and conventional in the art and allows material to be overlay onto a structure to change touch characteristics.  Furthermore, as both inventions are analogous, such a modification would provide additional mouse wheel implementations based on those described in CHENG.
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, KOO does not expressly disclose  further comprising; an optocoupler component disposed in the housing, the optocoupler component having an optical transmitter and an optical receiver, wherein the light emitted by the optical transmitter is received by the optical receiver or is blocked by at least one of the ribs.  In a similar field of endeavor, CHENG discloses further comprising; an optocoupler component disposed in the housing, the optocoupler component having an optical transmitter and an optical receiver, wherein the light emitted by the optical transmitter is received by the optical receiver or is blocked by at least one of the ribs (Figure 6, 7; paragraph 29). Therefore it would have been obvious to a person of ordinary skill in the art to modify KOO to include the teachings of CHENG, since CHENG states that such a modification would allow input determination according to alternating light passing and blocking a scroll wheel. Furthermore, as both inventions are analogous, such a modification would provide additional mouse wheel implementations based on those described in CHENG.
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of KOO and CHENG further discloses wherein the outer accommodating slot has a first through hole and a second through hole on opposite sides of the outer accommodating slot, the optical transmitter is close to the first through hole, the optical receiver is close to the second through hole, and the two side walls of the mounting base respectively have a third through hole and a fourth through hole, wherein the first through hole, the second through hole, the third through hole, and the fourth through hole are arranged in the same straight line (CHENG - Figure 3, 6, 7; paragraph 29).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOO (US 2004/0239629) in view of HSIAO (US 2010/0245248).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, KOO does not expressly disclose wherein the housing includes an upper cover and a lower cover, the upper cover has a first groove, the lower cover has a second groove, and the first groove and the second groove jointly form the outer accommodating slot.  In a similar field of endeavor, HSIAO discloses wherein the housing includes an upper cover and a lower cover, the upper cover has a first groove, the lower cover has a second groove, and the first groove and the second groove jointly form the outer accommodating slot (Figure 1, 2; pargraph 5, 21).  Therefore it would have been obvious to a person of ordinary skill in the art to modify KOO to include the teachings of CHENG, since the use of upper and lower housing is conventional and common place in the art and allows components to be inserted into hollow portions of the structure.  Furthermore, as both inventions are analogous, such a modification would provide additional mouse wheel implementations based on those described in HSIAO.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624